This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 05 March 2021) has been withdrawn pursuant to 37 CFR § 1.114.  Amendments accompanying Applicant's reply dated 04 October 2021 have been entered.
Information Disclosure Statement
The materials presented in the information disclosure statement (IDS) dated 10 November 2021 have been considered and are pertinent to the rejections of this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC § 103(a) which forms the basis for all 
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 23, & 24 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20060068104 A1 (Ishizaka'104) in view WO 2007027350 A2 (An'350), US 20090194233 A1 (Tumura'233) and R. L. Puurunen.  "Surface Chemistry of Atomic Layer Deposition: A Case Study for the Trimethylaluminum/Water Process."  Journal of Applied Physics.  97 [121301] 2005.  pp. 1-52. (Puurunen'009); &/or V. Miikkulainen et al.  "Crystallinity Of Inorganic Films Grown by Atomic Layer Deposition: Overview And General Trends."  Journal of Applied Physics.  113 [021301] 2013.  pp. 1-101. (Miikkulainen'013); &/or D. Tsoutsou et al.  "Atomic Layer Deposition of LaXZr(1-X)O(2-δ) (δ = 0.25) [LZO] High-k Dielectrics for Advanced Gate Stacks."  Applied Physics Letters.  94 [053504] 2009.  pp. 1-3. (Tsoutsou'009); &/or US 20170369993 A1 (Sun'993); &/or US 20180327892 A1 (Wu'892).
Regarding claim 1, Ishizaka'104 discloses an apparatus (film deposition apparatus 10) for processing a semiconductor substrate (semiconductor wafer W) comprising:
a reaction chamber (processing chamber 11);

a first gas source (e.g., one of hydrogen source {H2} & azane source {NH3 (a.k.a. ammonia)}) for providing a first gas during operations of the apparatus;
a second gas source (e.g., the other of hydrogen source {H2} & azane source {NH3 (a.k.a. ammonia)}) for providing a second gas during operations of the apparatus, the second gas comprising at least one of: H2, H2O, O2, and O3;

    PNG
    media_image1.png
    881
    1078
    media_image1.png
    Greyscale

FIG. 4 of Ishizaka'104
a remote plasma unit (remote plasma source 19) receiving the first gas (e.g., one of hydrogen source {H2} & azane source {NH3 (a.k.a. ammonia)}) and producing a first radical gas x* {radicals}, H* {radicals}, or N* {radicals}]) and receiving the second gas (e.g., the other of hydrogen source {H2} & azane source {NH3 (a.k.a. ammonia)}) and producing a second radical gas (e.g., the other of [dissociated into H+/H* {hydrogen ions and hydrogen radicals}] & [plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}]);
a gas distribution device (gas supply port 11A) configured to flow the first radical gas and the second radical gas onto the substrate (semiconductor wafer W); and
a transport path connecting the remote plasma unit (remote plasma source 19) to the gas distribution device (gas supply port 11A), the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) and the second radical gas (plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}) passing through the transport path and the gas distribution device (gas supply port 11A) onto the substrate (semiconductor wafer W);
FIG. 4: ¶[0041]; & ¶¶[0061]-[0162].
Each of the limitations:
"receiving the first gas and producing a first radical gas" associated with the remote plasma unit; and
"receiving the second gas and producing a second radical gas" associated with the remote plasma unit,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the remote plasma unit of Ishizaka'104 receives the first gas (e.g., one of hydrogen source {H2} & azane source {NH3 (a.k.a. ammonia)}) and produces a first radical x* {radicals}, H* {radicals}, or N* {radicals}]); and
the remote plasma unit of Ishizaka'104 receives the second gas (e.g., other of hydrogen source {H2} & azane source {NH3 (a.k.a. ammonia)}) and produces a second radical gas (e.g., one of [dissociated into H+/H* {hydrogen ions and hydrogen radicals}] & [plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}]);
each limitation fails to differentiate the apparatus being claimed from the prior art apparatus of Ishizaka'104 since Ishizaka'104 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by Ishizaka'104.  In addition, expressions relating to the contents (e.g., first radical gas, second radical gas … etc.) of an apparatus during an intended operation are of no significance in determining the patentability of the apparatus being claimed.  In a like manner, inclusion of material or article (e.g., first gas, second gas … etc.) worked upon by the apparatus being claimed does not impart patentability to the claims.  Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art.
Regarding claim 1, Ishizaka'104 does not expressly disclose:
the first gas comprising at least one of: NF3, CF4, C2F6, C4F6, C4F8, COF2, SF6, and WF6.
Regarding claim 1, An'350 discloses:
a first gas source providing a first gas during operations of the apparatus, the first gas comprises at least one of: NF3, CF4, C2F6, C4F6, C4F8, COF2, SF6, and WF6 (i.e., NF3, SF6, fluorocarbon {e.g., C2F6 …etc.}  …etc.);
a second gas source providing a second gas during operations of the apparatus, the 2, H2O, O2, and O3 (i.e., O2); and

    PNG
    media_image2.png
    1878
    3322
    media_image2.png
    Greyscale

FIG. 2 of An'350 (Cropped)
a remote plasma unit (Astron®ex remote source 101) receiving the first gas and producing a first radical gas (plasma activated C2F6 gas) and to receive receiving the second gas and producing a second radical gas (plasma activated O2 gas).
FIGs. 1-13; & ¶¶[0003]-[0048].
A motivation for adding one or more of NF3, SF6, fluorocarbon {e.g., C2F6 …etc.}  …etc. as the first gas source of Ishizaka'104 as disclosed by An'350 is to have the capability of generating an activated gas composition effective for cleaning of surface deposits within the substrate processing apparatus, the activated gas composition capable of reducing the rate of surface recombination of activated gas phase species.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to adding one or more of NF3, SF6, fluorocarbon {e.g., C2F6 …etc.}  …etc. as the first gas source of Ishizaka'104 as disclosed by An'350.
Regarding claim 1, Ishizaka'104 does not expressly disclose:
the gas distribution device, the reaction chamber, the transport path, and the susceptor comprising a coating comprising a layer.

    PNG
    media_image3.png
    981
    1140
    media_image3.png
    Greyscale

FIG. 1 of Tumura'233
Regarding claim 1, Tumura'233 discloses:
a gas distribution device (gas supply portion 12), a reaction chamber (process container 10), a transport path (process gas supply line 14), and a susceptor (worktable 11), coated with a coating (e.g., coating including thermal spray film 10b & ALD film 10c applied to
matrix 10a) comprising a layer (e.g., one of thermal spray film 10b & ALD film 10c applied to matrix 10a), the coating being compatible with a first radical gas and a second radical gas.
FIGs. 1-27; & ¶¶[0001]-[0228].
The limitation:
"compatible with a first radical gas and a second radical gas" associated with the coating,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the layer (e.g., one of thermal spray film 10b {e.g., plasma sprayed Al2O3; aluminum with alumite-processed surface; yttrium oxide {Y2O3 (a.k.a. yttria)}; zirconium oxide {ZrO2 (a.k.a. zirconia)} … etc.} & ALD film 10c {e.g., ALD-formed Al2O3 … etc.) of Tumura'233 is compatible with the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) and the second radical gas (plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Ishizaka'104 and Tumura'233 since the combination of Ishizaka'104 and Tumura'233 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Ishizaka'104 and Tumura'233.  Applicant bears the burden of showing that 
A motivation for coating each of the gas distribution device, the reaction chamber, the transport path, and the susceptor of Ishizaka'104 as disclosed by Tumura'233 is to provide corrosion resistance and/or plasma resistance to each of the gas distribution device, the reaction chamber, the transport path, and the susceptor so as to extent their useful lives.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to coat each of the gas distribution device, the reaction chamber, the transport path, and the susceptor of Ishizaka'104 as disclosed by Tumura'233.
Regarding claim 1, Ishizaka'104 does not expressly disclose:
the layer comprising at least a lanthanum zirconium oxide (LZO), and the coating being compatible with the first radical gas and the second radical gas.
Regarding claim 1, Miikkulainen'013 discloses:
a lanthanum zirconium oxide (LZO) layer,
(LaxZryOz: Table I, p. 021301-16); and
Tsoutsou'009 discloses:
a lanthanum zirconium oxide (LZO) layer,
(LaXZr(1−X)O(2−δ) {LZO}: pp. 053504 1-3).
The limitation:
"compatible with a first radical gas and a second radical gas" associated with the coating including the lanthanum zirconium oxide (LZO) layer,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the coating including the lanthanum zirconium oxide (LZO) layer of the combination of x* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Ishizaka'104, Tumura'233, and Miikkulainen'013 since the combination of Ishizaka'104, Tumura'233, and Miikkulainen'013 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Ishizaka'104, Tumura'233, and Miikkulainen'013 (Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art); and
the coating including the lanthanum zirconium oxide (LZO) layer of the combination of Ishizaka'104, Tumura'233, and Miikkulainen'013 is capable of being compatible with the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) and the second radical gas (plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Ishizaka'104, Tumura'233, and Tsoutsou'009 since the combination of Ishizaka'104, Tumura'233, and Tsoutsou'009 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Ishizaka'104, Tumura'233, and Tsoutsou'009 (Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art).
Including the lanthanum zirconium oxide (LZO) layer as disclosed by each of See e.g.,  Ball Aerosol, 555 F.3d at 993; see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143(E).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to include the lanthanum zirconium oxide (LZO) layer as disclosed by each of Miikkulainen'013 and Tsoutsou'009 in the coating of the combination of Ishizaka'104 and Tumura'233.
Regarding claim 1, Ishizaka'104 does not expressly disclose:
the layer comprising at least a yttrium aluminum garnet (YAG), and the coating being compatible with the first radical gas and the second radical gas.

    PNG
    media_image4.png
    2042
    2862
    media_image4.png
    Greyscale

FIG. 2 of Sun'993 (Cropped)
Regarding claim 1, Sun'993 discloses:
a yttrium aluminum garnet (YAG) layer,
(Y3Al5O12 {YAG} ¶¶[0028]-[0029]; Y3Al5O12 {YAG} layer 215 &/or Y3Al5O12 {YAG} layer 220 in FIG. 2 ¶¶[0040]-[0048]; FIGs. 1-6; & ¶¶[0017]-[0096]),
one gas comprising at least one of NF3, CF4, C2F6, C4F6, C4F8, COF2, SF6, or WF6  (halogen-containing gases, such as C2F6, SF6, SiCl4, HBr, NF3, CF4, CHF3, CH2F3, F, NF3, Cl2, CCl4, BCl3 and SiF4 ¶[0030]), and
another gas comprising at least one of H2, NH3, H2O, O2, or O3 (other gas such as O2 or N2O ¶[0030]),
(FIGs. 1-6; & ¶¶[0017]-[0096]); and

    PNG
    media_image5.png
    1497
    2907
    media_image5.png
    Greyscale

FIG. 5 of Wu'892 (Cropped)
Wu'892 discloses:
a yttrium aluminum garnet (YAG) layer (metal oxide coating such as Y3Al5O12 {YAG} ¶[0041]),
one gas comprising at least one of NF3, CF4, C2F6, C4F6, C4F8, COF2, SF6, or WF6.
2F6, SF6, SiCl4, HBR, NF3, CF4, CHF3, CH2F3, F, Cl2, CCl4, BCl3 and SiF4 ¶[0049] & ¶[0059]), and
another gas comprising at least one of H2, NH3, H2O, O2, or O3 (other gas such as O2 or N2O ¶[0049] & ¶[0059])
(FIGs. 1-19; & ¶¶[0040]-[0177]).
The limitation:
"compatible with a first radical gas and a second radical gas" associated with the coating including the yttrium aluminum garnet (YAG) layer,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the coating including the yttrium aluminum garnet (YAG) layer of the combination of Ishizaka'104, Tumura'233, and Sun'993 is capable of being compatible with the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) and the second radical gas (plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Ishizaka'104, Tumura'233, and Sun'993 since the combination of Ishizaka'104, Tumura'233, and Sun'993 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Ishizaka'104, Tumura'233, and Sun'993 (Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art); and
the coating including the yttrium aluminum garnet (YAG) layer of the combination of Ishizaka'104, Tumura'233, and Wu'892 is capable of being compatible with the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) x* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Ishizaka'104, Tumura'233, and Wu'892 since the combination of Ishizaka'104, Tumura'233, and Wu'892 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Ishizaka'104, Tumura'233, and Wu'892 (Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art).
Including the yttrium aluminum garnet (YAG) layer as disclosed by each of Sun'993 and Wu'892 in the coating of the combination of Ishizaka'104 and Tumura'233, as a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success, is obvious.  See e.g.,  Ball Aerosol, 555 F.3d at 993; see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143(E).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to include the yttrium aluminum garnet (YAG) layer as disclosed by each of Sun'993 and Wu'892 in the coating of the combination of Ishizaka'104 and Tumura'233.
Regarding claim 1, Ishizaka'104 does not expressly disclose:
the layer comprising at least a yttrium oxyfluoride (YOF), and the coating being compatible with the first radical gas and the second radical gas.
Regarding claim 1, Sun'993 discloses:
a yttrium oxyfluoride (YOF) layer,


    PNG
    media_image4.png
    2042
    2862
    media_image4.png
    Greyscale

FIG. 2 of Sun'993 (Cropped)
Wu'892 discloses:
a yttrium oxyfluoride (YOF) layer,
(e.g., Y—O—F layers 660 in FIGs. 6B ¶¶[0127]-[0142]; FIGs. 1-19; & ¶¶[0040]-[0177]).

    PNG
    media_image6.png
    244
    2940
    media_image6.png
    Greyscale

FIG. 6B of Wu'892

"compatible with a first radical gas and a second radical gas" associated with the coating including the yttrium oxyfluoride (YOF) layer,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the coating including the yttrium oxyfluoride (YOF) layer of the combination of Ishizaka'104, Tumura'233, and Sun'993 is capable of being compatible with the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) and the second radical gas (plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Ishizaka'104, Tumura'233, and Sun'993 since the combination of Ishizaka'104, Tumura'233, and Sun'993 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Ishizaka'104, Tumura'233, and Sun'993 (Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art); and
the coating including the yttrium oxyfluoride (YOF) layer of the combination of Ishizaka'104, Tumura'233, and Wu'892 is capable of being compatible with the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) and the second radical gas (plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Ishizaka'104, Tumura'233, and Wu'892 since the combination of Ishizaka'104, Tumura'233, and Wu'892 discloses all the structural limitations required by the 
Including the yttrium oxyfluoride (YOF) layer as disclosed by each of Sun'993 and Wu'892 in the coating of the combination of Ishizaka'104 and Tumura'233, as a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success, is obvious.  See e.g.,  Ball Aerosol, 555 F.3d at 993; see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143(E).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to include the yttrium oxyfluoride (YOF) layer as disclosed by each of Sun'993 and Wu'892 in the coating of the combination of Ishizaka'104 and Tumura'233.
Regarding claim 4, Ishizaka'104 discloses:
a third gas source (e.g., duplicated azane {NH3 (a.k.a. ammonia)} source) for providing a third gas; and
a fourth gas source (e.g., nitrogen {N2} source) for providing a fourth gas.
FIGs. 1-27; & ¶¶[0001]-[0228].
Regarding claim 5, Ishizaka'104 discloses:
the third gas comprising NH3.
FIGs. 1-27; & ¶¶[0001]-[0228].  Duplicating the azane source {NH3 (a.k.a. ammonia)}) Ishizaka'104 so as to have a third gas comprising NH3 {a.k.a. ammonia}, as an implementation of a predictable variant, is obvious.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (VI)(B).
Regarding claim 6, Ishizaka'104 discloses:
the fourth gas comprising nitrogen (e.g., nitrogen {N2}).
FIGs. 1-27; & ¶¶[0001]-[0228].
Regarding claim 23, Sun'993 discloses:
the coating including a first layer disposed before the layer comprising at least one of:
yttrium aluminum garnet (YAG),
(Y3Al5O12 {YAG} ¶¶[0028]-[0029]; Y3Al5O12 {YAG} layer 215 &/or Y3Al5O12 {YAG} layer 220 in FIG. 2 ¶¶[0040]-[0048]); or
yttrium oxyfluoride (YOF),
(YwErxOyFz {YOF} ¶[0023]; YwErxOyFz {YOF} layer 215 &/or YwErxOyFz {YOF} layer 220 in FIG. 2 ¶¶[0040]-[0048]; YwErxOyFz {YOF} ¶[0023]; FIGs. 1-6; & ¶¶[0017]-[0096]); and
the first layer comprising at least one of:
anodized aluminum oxide (Al2O3),
atomic layer deposition (ALD)-formed aluminum oxide,
plasma sprayed Al2O3,
bare aluminum parts with native aluminum oxide,
yttrium oxide (Y2O3),
yttrium oxide stabilized zirconium oxide (YSZ), or
zirconium oxide (ZrO2),
(FIGs. 1-6; & ¶¶[0017]-[0096]); and

    PNG
    media_image4.png
    2042
    2862
    media_image4.png
    Greyscale

FIG. 2 of Sun'993 (Cropped)
Wu'892 discloses:
the coating including a first layer disposed before the layer comprising at least one of:
yttrium aluminum garnet (YAG),
(Y3Al5O12 {YAG} ¶¶[0028]-[0029]; Y3Al5O12 {YAG} layer 215 &/or Y3Al5O12 {YAG} layer 220 in FIG. 2 ¶¶[0040]-[0048]); or
a yttrium oxyfluoride (YOF) layer,
(e.g., Y—O—F layers 660 in FIGs. 6B ¶¶[0127]-[0142]); and
the first layer comprising at least one of:
anodized aluminum oxide (Al2O3),
atomic layer deposition (ALD)-formed aluminum oxide,

    PNG
    media_image6.png
    244
    2940
    media_image6.png
    Greyscale

FIG. 6B of Wu'892
plasma sprayed Al2O3,
bare aluminum parts with native aluminum oxide,
yttrium oxide (Y2O3),
yttrium oxide stabilized zirconium oxide (YSZ), or
zirconium oxide (ZrO2),
(FIGs. 1-19; & ¶¶[0040]-[0177]); and
Tumura'233 discloses:
the coating including a first layer disposed before a second layer;
the first layer comprising at least one of:
anodized aluminum oxide (Al2O3) (¶[0103] & ¶[0221]: e.g., aluminum with alumite-processed surface),
plasma sprayed Al2O3 (¶[0054]; ¶[0070]; ¶[0078]; ¶[0098]; ¶[0109]; ¶¶[0144]-[0145]; & ¶¶[0144]-[0145]),
bare aluminum parts with native aluminum oxide (¶[0103] & ¶[0221]: e.g., aluminum with alumite-processed surface),
yttrium oxide (Y2O3 {a.k.a. yttria}) (¶[0009]; ¶[0054]; ¶¶[0089]-[0090]; ¶¶[0142]-[0143]; ¶[0145]; ¶[0173]; ¶¶[0205]-[0206]; ¶[0222]; & 
zirconium oxide (ZrO2 {a.k.a. zirconia}) (¶[0009]; ¶[0054]; ¶¶[0089]-[0090]; ¶¶[0142]-[0143]; ¶[0145]; ¶[0173]; ¶¶[0205]-[0206]; ¶[0222]; & ¶¶[0227]-[0228]),
(FIGs. 1-27; & ¶¶[0001]-[0228]).
Regarding claim 24, Sun'993 discloses:
comprising a second layer disposed after the layer comprising at least one of:
yttrium aluminum garnet (YAG),
(Y3Al5O12 {YAG} ¶¶[0028]-[0029]; Y3Al5O12 {YAG} layer 215 &/or Y3Al5O12 {YAG} layer 220 in FIG. 2 ¶¶[0040]-[0048]); or
yttrium oxyfluoride (YOF),
(YwErxOyFz {YOF} ¶[0023]; YwErxOyFz {YOF} layer 215 &/or YwErxOyFz {YOF} layer 220 in FIG. 2 ¶¶[0040]-[0048]; YwErxOyFz {YOF} ¶[0023]; FIGs. 1-6; & ¶¶[0017]-[0096]); and
the first layer comprising at least one of:
anodized aluminum oxide (Al2O3),
atomic layer deposition (ALD)-formed aluminum oxide,
plasma sprayed Al2O3,
bare aluminum parts with native aluminum oxide,
yttrium oxide (Y2O3),
yttrium oxide stabilized zirconium oxide (YSZ), or
zirconium oxide (ZrO2),
(FIGs. 1-6; & ¶¶[0017]-[0096]); and

    PNG
    media_image4.png
    2042
    2862
    media_image4.png
    Greyscale

FIG. 2 of Sun'993 (Cropped)
Wu'892 discloses:
comprising a second layer disposed after the layer comprising at least one of:
yttrium aluminum garnet (YAG),
(Y3Al5O12 {YAG} ¶¶[0028]-[0029]; Y3Al5O12 {YAG} layer 215 &/or Y3Al5O12 {YAG} layer 220 in FIG. 2 ¶¶[0040]-[0048]); or
a yttrium oxyfluoride (YOF) layer,
(e.g., Y—O—F layers 660 in FIGs. 6B ¶¶[0127]-[0142]); and
the first layer comprising at least one of:
anodized aluminum oxide (Al2O3),
atomic layer deposition (ALD)-formed aluminum oxide,

    PNG
    media_image6.png
    244
    2940
    media_image6.png
    Greyscale

FIG. 6B of Wu'892
plasma sprayed Al2O3,
bare aluminum parts with native aluminum oxide,
yttrium oxide (Y2O3),
yttrium oxide stabilized zirconium oxide (YSZ), or
zirconium oxide (ZrO2),
(FIGs. 1-19; & ¶¶[0040]-[0177]); and
Tumura'233 discloses:
the coating including a second layer disposed before a first layer;
the second comprising atomic layer deposition (ALD)-formed aluminum oxide (¶¶[0089]-[0090]),
(FIGs. 1-27; & ¶¶[0001]-[0228]).
Claim 11 is rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20060068104 A1 (Ishizaka'104) in view WO 2007027350 A2 (An'350), US 20090194233 A1 (Tumura'233) and R. L. Puurunen.  "Surface Chemistry of Atomic Layer Deposition: A Case Study for the Trimethylaluminum/Water Process."  Journal of Applied Physics.  97 [121301] 2005.  pp. 1-52. (Puurunen'009); &/or V. Miikkulainen et al.  "Crystallinity Of Inorganic Films Grown by Atomic Layer Deposition: Overview And General Trends."  Journal of Applied Physics.  113 [021301] 2013.  pp. 1-101. (Miikkulainen'013); &/or D. Tsoutsou et al.  "Atomic Layer Deposition of LaXZr(1-X)O(2-δ) (δ = 0.25) [LZO] High-k Dielectrics for Advanced Gate Stacks."  Applied Physics Letters.  94 [053504] 2009.  pp. 1-3. (Tsoutsou'009); &/or US 20170369993 A1 (Sun'993); &/or US 20180327892 A1 (Wu'892) as applied to claims 1-6, 23, & 24 above, and further in view of US 20150024609 A1 (Milligan'609).
Regarding claim 11, Ishizaka'104, An'350, Tumura'233, and Puurunen'009 &/or Miikkulainen'013 &/or Sun'993 &/or Wu'892 does not expressly disclose:
the transport path comprising bulk quartz material.
Regarding claim 11, Milligan'609 discloses:
a transport path (generation zone tubing 78) comprising bulk quartz material.
FIGs. 1-4; ¶¶[0015]-[0018]; & ¶¶[0026]-[0034].
A motivation for adding bulk quartz (e.g., a liner) to and/or using bulk quartz for as disclosed by Milligan'609 the transport path of Ishizaka'104 and Tumura'233 is because quartz is compatible the etch chemistries and/or the deposition chemistries while at the same time quartz of the path transport would not participate in unwanted reactions the etch chemistries and/or the deposition chemistries nor participate in unwanted particle generation.  Such addition and use of bulk quartz, as the selection of known materials based on each material's suitability for its intended use, is obvious.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.07.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to add bulk quartz (e.g., as a liner) as disclosed by Milligan'609 to the transport path of Ishizaka'104, An'350, Tumura'233, and Puurunen'009 &/or 

    PNG
    media_image7.png
    1221
    816
    media_image7.png
    Greyscale

FIG. 3 of Milligan'609
Claims 22, 25, & 26 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 20150024609 A1 (Milligan'609) in view WO 2007027350 A2 (An'350) and US 20170369993 A1 (Sun'993); &/or in view WO 2007027350 A2 (An'350) and US 20180327892 A1 (Wu'892); &/or in view WO 2007027350 A2 (An'350) and US 20090194233 A1 (Tumura'233) and D. Tsoutsou et al.  "Atomic Layer Deposition of LaXZr(1-X)O(2-δ) (δ = 0.25) [LZO] High-k Dielectrics for Advanced Gate Stacks."  Applied Physics Letters.  94 [053504] 2009.  pp. 1-3. (Tsoutsou'009); &/or R. L. Puurunen.  "Surface Chemistry of Atomic Layer Deposition: A Case Study for the Trimethylaluminum/Water Process."  Journal of Applied Physics.  97 [121301] 2005.  pp. 1-52. (Puurunen'009); &/or V. Miikkulainen et al.  "Crystallinity Of Inorganic Films Grown by Atomic Layer Deposition: Overview And General Trends."  Journal of Applied Physics.  113 [021301] 2013.  pp. 1-101. (Miikkulainen'013).
Regarding claim 22, Milligan'609 discloses an apparatus (system 18 including an apparatus for providing an excited species of a processing gas to a substrate or wafer) for processing a semiconductor substrate (wafer 30) comprising:
a reaction chamber (reaction chamber 20);
a susceptor (susceptor assembly 28) configured to hold a substrate (wafer 30);
a first gas source (precursor A source 50) for providing a first gas (precursor A);
a second gas source (precursor B source 54) for providing a second gas (precursor B);
a first remote plasma unit (1st excited species generation zone 58) configured to receive the first gas (precursor A) and produce a first radical gas (excited species {at 90} of precursor A);
a second remote plasma unit (2nd excited species generation zone 60) configured to receive the second gas (precursor B) and produce a second radical gas(excited species {at 92} of precursor B);

    PNG
    media_image8.png
    1452
    1097
    media_image8.png
    Greyscale

FIG. 1 of Milligan'609

    PNG
    media_image7.png
    1221
    816
    media_image7.png
    Greyscale

FIG. 3 of Milligan'609

    PNG
    media_image9.png
    1563
    983
    media_image9.png
    Greyscale

FIG. 4 of Milligan'609

the first radical gas (excited species {at 90} of precursor A) and
the second radical gas(excited species {at 92} of precursor B)
onto the substrate (wafer 30); and
a transport path (inlet manifold 32) connecting the first remote plasma unit (1st excited species generation zone 58) and the second remote plasma unit (2nd excited species generation zone 60) to the gas distribution device (showerhead 26), 
the first radical gas (excited species {at 90} of precursor A) and the second radical gas (excited species {at 92} of precursor B) pass through the transport path (inlet manifold 32) and the gas distribution device (showerhead 26) onto the substrate (wafer 30).
FIGs. 1-4; ¶¶[0015]-[0018]; & ¶¶[0026]-[0034].
Regarding claim 1, Ishizaka'104 does not expressly disclose:
the first gas comprising at least one of: NF3, CF4, C2F6, C4F6, C4F8, COF2, SF6, and WF6; and/or 
the second gas comprising at least one of: H2, H2O, O2, and O3.
Regarding claim 1, An'350 discloses:
a first gas source providing a first gas during operations of the apparatus, the first gas comprises at least one of: NF3, CF4, C2F6, C4F6, C4F8, COF2, SF6, and WF6 (i.e., NF3, SF6, fluorocarbon {e.g., C2F6 …etc.}  …etc.);
a second gas source providing a second gas during operations of the apparatus, the second gas comprises at least one of: H2, H2O, O2, and O3 (i.e., O2); and
a remote plasma unit (Astron®ex remote source 101) receiving the first gas and producing a first radical gas (plasma activated C2F6 gas) and to receive receiving 2 gas).
FIGs. 1-13; & ¶¶[0003]-[0048].

    PNG
    media_image2.png
    1878
    3322
    media_image2.png
    Greyscale

FIG. 2 of An'350 (Cropped)
A motivation for adding one or more of NF3, SF6, fluorocarbon {e.g., C2F6 …etc.}  …etc. as the first gas source and/or O2 as the second gas source of Ishizaka'104 as disclosed by An'350 is to have the capability of generating an activated gas composition effective for cleaning of surface deposits within the substrate processing apparatus, the activated gas composition capable of reducing the rate of surface recombination of activated gas phase species.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to adding one or more of NF3, SF6, fluorocarbon {e.g., C2F6 …etc.}  …etc. as the first gas source and/or O2 as the second gas source of Ishizaka'104 as disclosed by An'350.
Regarding claim 22, Milligan'609 does not expressly disclose:
the gas distribution device, the reaction chamber, the transport path, and the susceptor comprise a coating comprising a layer,
the layer comprising at least one of:
lanthanum zirconium oxide (LZO),
yttrium aluminum garnet (YAG), or
yttrium oxyfluoride (YOF), and
the coating is compatible with the first radical gas and the second radical gas.
Regarding claim 22, Tumura'233 discloses:
a gas distribution device (gas supply portion 12), a reaction chamber (process container 10), a transport path (process gas supply line 14), and a susceptor (worktable 11), coated with a coating (e.g., coating including thermal spray film 10b & ALD film 10c applied to
matrix 10a) comprising a layer (e.g., one of thermal spray film 10b & ALD film 10c applied to matrix 10a), the coating being compatible with a first radical gas and a second radical gas.
FIGs. 1-27; & ¶¶[0001]-[0228].
The limitation:
"compatible with a first radical gas and a second radical gas" associated with the coating,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the layer (e.g., one of thermal spray film 10b {e.g., plasma sprayed Al2O3; aluminum with alumite-processed surface; yttrium oxide {Y2O3 (a.k.a. yttria)}; zirconium oxide {ZrO2 (a.k.a. zirconia)} … etc.} & ALD film 10c {e.g., ALD-formed Al2O3 … x* {radicals}, H* {radicals}, or N* {radicals}),

    PNG
    media_image3.png
    981
    1140
    media_image3.png
    Greyscale

FIG. 1 of Tumura'233
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of 
A motivation for coating each of the gas distribution device, the reaction chamber, the transport path, and the susceptor of Milligan'609 as disclosed by Tumura'233 is to provide corrosion resistance and/or plasma resistance to each of the gas distribution device, the reaction chamber, the transport path, and the susceptor so as to extent their useful lives.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to coat each of the gas distribution device, the reaction chamber, the transport path, and the susceptor of Milligan'609 as disclosed by Tumura'233.
Regarding claim 22, Milligan'609 does not expressly disclose:
the layer comprising at least a lanthanum zirconium oxide (LZO), and the coating being compatible with the first radical gas and the second radical gas.
Regarding claim 22, Miikkulainen'013 discloses:
a lanthanum zirconium oxide (LZO) layer,
(LaxZryOz: Table I, p. 021301-16); and
Tsoutsou'009 discloses:
a lanthanum zirconium oxide (LZO) layer,
(LaXZr(1−X)O(2−δ) {LZO}: pp. 053504 1-3).
The limitation:
"compatible with a first radical gas and a second radical gas" associated with the 
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the coating including the lanthanum zirconium oxide (LZO) layer of the combination of Milligan'609, Tumura'233, and Miikkulainen'013 is capable of being compatible with the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) and the second radical gas (plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Milligan'609, Tumura'233, and Miikkulainen'013 since the combination of Milligan'609, Tumura'233, and Miikkulainen'013 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Milligan'609, Tumura'233, and Miikkulainen'013 (Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art); and
the coating including the lanthanum zirconium oxide (LZO) layer of the combination of Milligan'609, Tumura'233, and Miikkulainen'013 is capable of being compatible with the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) and the second radical gas (plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Milligan'609, Tumura'233, and Tsoutsou'009 since the combination of Milligan'609, Tumura'233, and Tsoutsou'009 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the 
Including the lanthanum zirconium oxide (LZO) layer as disclosed by each of Miikkulainen'013 and Tsoutsou'009 in the coating of the combination of Milligan'609 and Tumura'233, as a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success, is obvious.  See e.g.,  Ball Aerosol, 555 F.3d at 993; see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143(E).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to include the lanthanum zirconium oxide (LZO) layer as disclosed by each of Miikkulainen'013 and Tsoutsou'009 in the coating of the combination of Milligan'609 and Tumura'233.
Regarding claim 22, Milligan'609 does not expressly disclose:
the layer comprising at least a yttrium aluminum garnet (YAG), and the coating being compatible with the first radical gas and the second radical gas.
Regarding claim 22, Sun'993 discloses:
a yttrium aluminum garnet (YAG) layer,
(Y3Al5O12 {YAG} ¶¶[0028]-[0029]; Y3Al5O12 {YAG} layer 215 &/or Y3Al5O12 {YAG} layer 220 in FIG. 2 ¶¶[0040]-[0048]; FIGs. 1-6; & ¶¶[0017]-[0096]); and
Wu'892 discloses:
a yttrium aluminum garnet (YAG) layer,
(metal oxide coating such as Y3Al5O12 {YAG} ¶[0041]; FIGs. 1-19; & ¶¶[0040]-[0177]).

    PNG
    media_image4.png
    2042
    2862
    media_image4.png
    Greyscale

FIG. 2 of Sun'993 (Cropped)

    PNG
    media_image5.png
    1497
    2907
    media_image5.png
    Greyscale

FIG. 5 of Wu'892 (Cropped)

"compatible with a first radical gas and a second radical gas" associated with the coating including the yttrium aluminum garnet (YAG) layer,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the coating including the yttrium aluminum garnet (YAG) layer of the combination of Milligan'609, Tumura'233, and Sun'993 is capable of being compatible with the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) and the second radical gas (plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Milligan'609, Tumura'233, and Sun'993 since the combination of Milligan'609, Tumura'233, and Sun'993 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Milligan'609, Tumura'233, and Sun'993 (Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art); and
the coating including the yttrium aluminum garnet (YAG) layer of the combination of Milligan'609, Tumura'233, and Wu'892 is capable of being compatible with the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) and the second radical gas (plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Milligan'609, Tumura'233, and Wu'892 since the combination of Milligan'609, Tumura'233, and Wu'892 discloses all the structural limitations required by the 
Including the yttrium aluminum garnet (YAG) layer as disclosed by each of Sun'993 and Wu'892 in the coating of the combination of Milligan'609 and Tumura'233, as a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success, is obvious.  See e.g.,  Ball Aerosol, 555 F.3d at 993; see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143(E).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to include the yttrium aluminum garnet (YAG) layer as disclosed by each of Sun'993 and Wu'892 in the coating of the combination of Milligan'609 and Tumura'233.
Regarding claim 22, Milligan'609 does not expressly disclose:
the layer comprising at least a yttrium oxyfluoride (YOF), and the coating being compatible with the first radical gas and the second radical gas.
Regarding claim 22, Sun'993 discloses:
a yttrium oxyfluoride (YOF) layer,
(YwErxOyFz {YOF} ¶[0023]; YwErxOyFz {YOF} layer 215 &/or YwErxOyFz {YOF} layer 220 in FIG. 2 ¶¶[0040]-[0048]; YwErxOyFz {YOF} ¶[0023]; FIGs. 1-6; & ¶¶[0017]-[0096]); and

    PNG
    media_image4.png
    2042
    2862
    media_image4.png
    Greyscale

FIG. 2 of Sun'993 (Cropped)
Wu'892 discloses:
a yttrium oxyfluoride (YOF) layer,
(e.g., Y—O—F layers 660 in FIGs. 6B ¶¶[0127]-[0142]; FIGs. 1-19; & ¶¶[0040]-[0177]).

    PNG
    media_image6.png
    244
    2940
    media_image6.png
    Greyscale

FIG. 6B of Wu'892

"compatible with a first radical gas and a second radical gas" associated with the coating including the yttrium oxyfluoride (YOF) layer,
is a recitation of an intended use and/or a functionally claimed feature (e.g., functional claim language).  Along those lines, because:
the coating including the yttrium oxyfluoride (YOF) layer of the combination of Milligan'609, Tumura'233, and Sun'993 is capable of being compatible with the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) and the second radical gas (plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Milligan'609, Tumura'233, and Sun'993 since the combination of Milligan'609, Tumura'233, and Sun'993 discloses all the structural limitations required by the claim and no structural limitation is required by the claim in additional to each of the limitations disclosed by the combination of Milligan'609, Tumura'233, and Sun'993 (Applicant bears the burden of showing that functionally-claimed features are not inherent in the prior art); and
the coating including the yttrium oxyfluoride (YOF) layer of the combination of Milligan'609, Tumura'233, and Wu'892 is capable of being compatible with the first radical gas (dissociated into H+/H* {hydrogen ions and hydrogen radicals}) and the second radical gas (plasma-excited, NHx* {radicals}, H* {radicals}, or N* {radicals}),
the limitation fails to differentiate the apparatus being claimed from the prior art apparatus of the combination of Milligan'609, Tumura'233, and Wu'892 since the combination of Milligan'609, Tumura'233, and Wu'892 discloses all the structural limitations required by the 
Including the yttrium oxyfluoride (YOF) layer as disclosed by each of Sun'993 and Wu'892 in the coating of the combination of Milligan'609 and Tumura'233, as a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success, is obvious.  See e.g.,  Ball Aerosol, 555 F.3d at 993; see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143(E).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to include the yttrium oxyfluoride (YOF) layer as disclosed by each of Sun'993 and Wu'892 in the coating of the combination of Milligan'609 and Tumura'233.
Regarding claim 25, Sun'993 discloses:
the coating including a first layer disposed before the layer comprising at least one of:
yttrium aluminum garnet (YAG),
(Y3Al5O12 {YAG} ¶¶[0028]-[0029]; Y3Al5O12 {YAG} layer 215 &/or Y3Al5O12 {YAG} layer 220 in FIG. 2 ¶¶[0040]-[0048]); or
yttrium oxyfluoride (YOF),
(YwErxOyFz {YOF} ¶[0023]; YwErxOyFz {YOF} layer 215 &/or YwErxOyFz {YOF} layer 220 in FIG. 2 ¶¶[0040]-[0048]; YwErxOyFz {YOF} ¶[0023]; FIGs. 1-6; & ¶¶[0017]-[0096]); and

    PNG
    media_image4.png
    2042
    2862
    media_image4.png
    Greyscale

FIG. 2 of Sun'993 (Cropped)
the first layer comprising at least one of:
anodized aluminum oxide (Al2O3),
atomic layer deposition (ALD)-formed aluminum oxide,
plasma sprayed Al2O3,
bare aluminum parts with native aluminum oxide,
yttrium oxide (Y2O3),
yttrium oxide stabilized zirconium oxide (YSZ), or
zirconium oxide (ZrO2),
(FIGs. 1-6; & ¶¶[0017]-[0096]); and

the coating including a first layer disposed before the layer comprising at least one of:
yttrium aluminum garnet (YAG),
(Y3Al5O12 {YAG} ¶¶[0028]-[0029]; Y3Al5O12 {YAG} layer 215 &/or Y3Al5O12 {YAG} layer 220 in FIG. 2 ¶¶[0040]-[0048]); or
a yttrium oxyfluoride (YOF) layer,
(e.g., Y—O—F layers 660 in FIGs. 6B ¶¶[0127]-[0142]); and
the first layer comprising at least one of:

    PNG
    media_image6.png
    244
    2940
    media_image6.png
    Greyscale

FIG. 6B of Wu'892
anodized aluminum oxide (Al2O3),
atomic layer deposition (ALD)-formed aluminum oxide,
plasma sprayed Al2O3,
bare aluminum parts with native aluminum oxide,
yttrium oxide (Y2O3),
yttrium oxide stabilized zirconium oxide (YSZ), or
zirconium oxide (ZrO2),
(FIGs. 1-19; & ¶¶[0040]-[0177]); and
Tumura'233 discloses:

the first layer comprising at least one of:
anodized aluminum oxide (Al2O3) (¶[0103] & ¶[0221]: e.g., aluminum with alumite-processed surface),
plasma sprayed Al2O3 (¶[0054]; ¶[0070]; ¶[0078]; ¶[0098]; ¶[0109]; ¶¶[0144]-[0145]; & ¶¶[0144]-[0145]),
bare aluminum parts with native aluminum oxide (¶[0103] & ¶[0221]: e.g., aluminum with alumite-processed surface),
yttrium oxide (Y2O3 {a.k.a. yttria}) (¶[0009]; ¶[0054]; ¶¶[0089]-[0090]; ¶¶[0142]-[0143]; ¶[0145]; ¶[0173]; ¶¶[0205]-[0206]; ¶[0222]; & ¶¶[0227]-[0228]), or
zirconium oxide (ZrO2 {a.k.a. zirconia}) (¶[0009]; ¶[0054]; ¶¶[0089]-[0090]; ¶¶[0142]-[0143]; ¶[0145]; ¶[0173]; ¶¶[0205]-[0206]; ¶[0222]; & ¶¶[0227]-[0228]),
(FIGs. 1-27; & ¶¶[0001]-[0228]).
Regarding claim 26, Sun'993 discloses:
comprising a second layer disposed after the layer comprising at least one of:
yttrium aluminum garnet (YAG),
(Y3Al5O12 {YAG} ¶¶[0028]-[0029]; Y3Al5O12 {YAG} layer 215 &/or Y3Al5O12 {YAG} layer 220 in FIG. 2 ¶¶[0040]-[0048]); or
yttrium oxyfluoride (YOF),
(YwErxOyFz {YOF} ¶[0023]; YwErxOyFz {YOF} layer 215 &/or YwErxOyFz {YOF} layer 220 in FIG. 2 ¶¶[0040]-[0048]; YwErxOyFz {YOF} ¶[0023]; FIGs. 1-6; & ¶¶[0017]-[0096]); and
the first layer comprising at least one of:
2O3),
atomic layer deposition (ALD)-formed aluminum oxide,
plasma sprayed Al2O3,
bare aluminum parts with native aluminum oxide,
yttrium oxide (Y2O3),
yttrium oxide stabilized zirconium oxide (YSZ), or
zirconium oxide (ZrO2),
(FIGs. 1-6; & ¶¶[0017]-[0096]); and

    PNG
    media_image4.png
    2042
    2862
    media_image4.png
    Greyscale

FIG. 2 of Sun'993 (Cropped)
Wu'892 discloses:
comprising a second layer disposed after the layer comprising at least one of:

(Y3Al5O12 {YAG} ¶¶[0028]-[0029]; Y3Al5O12 {YAG} layer 215 &/or Y3Al5O12 {YAG} layer 220 in FIG. 2 ¶¶[0040]-[0048]); or
a yttrium oxyfluoride (YOF) layer,
(e.g., Y—O—F layers 660 in FIGs. 6B ¶¶[0127]-[0142]); and
the first layer comprising at least one of:
anodized aluminum oxide (Al2O3),
atomic layer deposition (ALD)-formed aluminum oxide,

    PNG
    media_image6.png
    244
    2940
    media_image6.png
    Greyscale

FIG. 6B of Wu'892
plasma sprayed Al2O3,
bare aluminum parts with native aluminum oxide,
yttrium oxide (Y2O3),
yttrium oxide stabilized zirconium oxide (YSZ), or
zirconium oxide (ZrO2),
(FIGs. 1-19; & ¶¶[0040]-[0177]); and
Tumura'233 discloses:
the coating including a second layer disposed before a first layer;
the second comprising atomic layer deposition (ALD)-formed aluminum oxide 
(FIGs. 1-27; & ¶¶[0001]-[0228]).
Response to Arguments
Applicant’s arguments accompanying Applicant’s RCE dated 04 November 2021 with respect to claims 1, 2, 5, 6, 11, & 22-26 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is of and is made record (and which is not relied upon and considered pertinent to Applicant's disclosure) that might be used to demonstrate (in combination with one or more other prior art documents of record) that the invention as currently claimed would be obviousness to a person having ordinary skill in the art in view of such combination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716